Pfeifer, J.,
concurring. In 1982, in response to this court’s continued adherence to outdated precedent, the General Assembly specifically amended Ohio’s wrongful death statute to allow for the recovery of damages for loss of consortium, including filial consortium. See R.C. 2125.02(B)(3); 139 Ohio Laws, Part II, 2458, 2460. Today, we recognize that recovery of damages for filial consortium is not limited to wrongful death cases, but is also permissible in personal injury cases. I fully support the syllabus and the. entirety of the majority opinion of Justice Douglas.
The role of the judiciary vis-a-vis the General Assembly is the major bone of contention between the majority and the dissents in this case. Two of the dissents cling to this court’s decision in High v. Howard (1992), 64 Ohio St.3d 82, 85, 592 N.E.2d 818, 820, which rests in large part on the High majority’s belief that “the responsibility for changing public policy to permit recovery for loss of parental consortium rests with the General Assembly, not this court.” Id. at 85, 592 N.E.2d at 820. The third dissent, too, urges this court to “defer to the legislature on whether there should be such a right of recovery.”
To await action by the General Assembly, however, would be to deny our own constitutional responsibility to injured persons like Ms. Gallimore. The judiciary historically has been regarded as the appropriate institution to delineate the proper measure of damages for personal injury claims. The High majority seemed entranced into inaction by the General Assembly’s move to expand the scope of recoverable damages in wrongful death actions from mere “pecuniary injuries” to possible damages for loss of support, loss of services, loss of prospective inheritance, loss of society, and mental anguish. Id., 64 Ohio St.3d at 85, 592 N.E.2d at 820. The High reasoning appears to have been that since the General Assembly has recognized filial consortium in wrongful death actions, the General Assembly also should be the institution to recognize such damages in personal injury cases.
However, unlike damages for wrongful death, which have been guided by statute since 1851, damages for loss of consortium have historically evolved as a creature of the common law. While the development of the common law has been glacier-paced — for example, prior to this court’s decision in Clouston v. Remlinger Oldsmobile Cadillac, Inc. (1970), 22 Ohio St.2d 65, 51 O.O.2d 96, 258 N.E.2d 230, a wife did not have a cause of action for damages against a person who negligently injured her husband — it is nevertheless a product of Ohio’s judiciary. This court therefore is the appropriate body to determine permissible damages in personal injury cases and to allow for recovery of damages for loss of filial consortium where justified by the profound loss suffered.
Ohio’s modern wrongful death statute should thus be viewed by this court as a guide, not as a roadblock. That legislation is a signal that our society has *257recognized that the wrongful death of a parent or child results in compensable damages, the amount of which cannot be determined by consulting the ledger book. That legislation should have been a signal that the common law needs to change incrementally with the changing sensibilities of a people. The General Assembly has responded to those chánging sensibilities by applying them in an area of the law which they have historically shaped; this court should not sit stonelike when we are presented with a case that demands the same.
The “leave it to the legislature” philosophy is the reason that I am not at all disturbed by any negative implications to stare decisis created by our decision to overturn High v. Howard. This court has stated that “the rule of stare decisis is applied with varying force depending on the specific type of precedent involved,” with precedent involving statutory interpretation being the most sacrosanct. Rocky River v. State Emp. Relations Bd. (1989), 43 Ohio St.3d 1, 6, 539 N.E.2d 103, 108. I view the majority’s position in High as a decision not to decide. That is not the type of decision that merits great value as precedent.